HENRIOD, Justice:
Appeal from a burglary conviction. Affirmed.
Holmes says a deputy testified on redirect examination about matters incident to a Miranda warning not testified to by him on direct examination, thereby denying him a fair trial. We find that the testimony given was not only unobjectionable, but pertinent and proper under the circumstances of this case in light of the principle that admission of testimony on redirect examination ordinarily is within the sound discretion of the trial court.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.